                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                    :
AUSTIN T. BINKS
                                    :

     v.                             :   Civil Action No. DKC 19-0298

                                    :
KAREN L. COLLIER, et al.
                                    :

                          MEMORANDUM OPINION

     Presently pending and ready for resolution in this fraud case

are the motion to dismiss, or, in the alternative, to transfer,

filed by Defendants Karen and Tom Collier, (ECF No. 11) and the

motion to transfer venue filed by Plaintiff Austin T. Binks, (ECF

No. 15).     The issues have been briefed, and the court now rules,

no hearing being deemed necessary.        Local Rule 105.6.      For the

following reasons, the motion to dismiss will be granted, but the

case will be transferred rather than dismissed.

I.   Background

     Unless otherwise noted, the facts outlined here are set forth

in the complaint and construed in the light most favorable to

Plaintiff.     This   dispute   stems   primarily   from   the   alleged

conversion by Defendants of two “rocket motors,” a car, and

numerous personal items belonging to Plaintiff.        Austin Binks is

the son of Ms. Collins and Andrew T. Binks, and the stepson of Mr.
Collins.           Austin    Binks    is    a       Maryland   resident,       while     both

Defendants are currently residents of Hamilton, Ohio.

        In 2015, Ms. Collins moved from Maryland to Ohio.                            Within a

few months, she was cohabiting with Mr. Collins.                                    While the

timeline is not entirely clear, at some point thereafter, Plaintiff

also lived with Defendants.                In October 2016, Mr. Collins gifted

Plaintiff a car – specifically a Hyundai Santa Fe – while living

in Ohio.      In February 2017, Mr. Collins sold two “rocket motors,”

which    allegedly      belonged       to   Plaintiff’s         father,        to    Heritage

Auctions, a Texas auction house, ultimately receiving $41,985.

        In    May    2018,    a     dispute         arose   between     Defendants        and

Plaintiff’s father in Ohio’s state court system.                             Plaintiff was

embroiled in this dispute and alludes to Mr. Collier threatening

him with violence in order to prevent his testimony.                                Plaintiff

subsequently         moved    out    of    Defendants’         home    and     claims    that

Defendants prevented him from taking both his car and his personal

possessions with him.             On January 31, 2019, Plaintiff brought this

action       for    conversion,      unjust         enrichment,       fraud,    breach     of

contract, and “obstruction” relating to Defendants’ efforts to

prevent him from testifying in a separate Ohio state court action.

Plaintiff alleges that this court has diversity jurisdiction, 28

U.S.C. § 1332, over this matter.

        On September 13, 2019, Defendants filed a motion to dismiss

for lack of jurisdiction or, alternatively, to transfer venue under

                                                2
the doctrine of forum non conveniens.              (ECF No. 11, at 1).

Plaintiff opposed the motion, (ECF No. 13), and Defendants replied,

(ECF No. 14).      Plaintiff then filed a motion to transfer venue,

(ECF No. 15), which Defendants oppose, insisting that Plaintiff’s

father – and not Plaintiff himself – actually filed the motion to

transfer, (ECF No. 16).         Notably, Plaintiff’s father is himself

involved in a related action before this court.           Binks v. Collier,

Case No. 1:19-cv-00298-DKC.           Plaintiff replied to Defendants’

response, asserting that he did in fact file the motion to transfer

venue.      (ECF No. 17).

II.    Analysis

       Defendants move to dismiss for lack of personal jurisdiction.

When    a    court’s   power   to   exercise   personal   jurisdiction   is

challenged by a motion under Federal Rule of Civil Procedure 12(b)

(2), “the jurisdictional question is to be resolved by the judge,

with the burden on the plaintiff ultimately to prove grounds for

jurisdiction by a preponderance of the evidence.”             Carefirst of

Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 396

(4th Cir. 2003) (internal citation omitted). If jurisdiction turns

on disputed facts, the court may resolve the challenge after a

separate evidentiary hearing or may defer ruling pending receipt

at trial of evidence relevant to the jurisdictional question.

Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989).           If the court

chooses to rule without conducting an evidentiary hearing, relying

                                       3
solely on the basis of the complaint, affidavits, and discovery

materials, “the plaintiff need only make a prima facie showing of

personal jurisdiction.” Carefirst, 334 F.3d at 396. In determining

whether the plaintiff has met its burden, all jurisdictional

allegations must be construed in the light most favorable to the

plaintiff, and the most favorable inferences must be drawn for the

existence   of   jurisdiction.   See   New   Wellington   Fin.   Corp.   v.

Flagship Resort Dev. Corp., 416 F.3d 290, 294 (4th Cir. 2005).

     Where a defendant is a nonresident, a federal district court

may exercise personal jurisdiction only if “(1) an applicable state

long-arm statute confers jurisdiction and (2) the assertion of

that jurisdiction is consistent with constitutional due process.”

Nichols v. G.D. Searle & Co., 991 F.2d 1195, 1199 (4th Cir. 1993).

The Maryland long-arm statute, Md.Code Ann., Cts. & Jud. Proc. §

6–103, authorizes the exercise of personal jurisdiction to the

limits permitted by the Due Process Clause of the Fourteenth

Amendment. See ALS Scan, Inc. v. Digital Serv. Consultants, Inc.,

293 F.3d 707, 710 (4th Cir. 2002) (citing Androutsos v. Fairfax

Hosp., 323 Md. 634, 637 (1991)). This broad reach does not suggest

that analysis under the long-arm statute is irrelevant; rather, it

reflects that, “to the extent that a defendant’s activities are

covered by the statutory language, the reach of the statute extends

to the outermost boundaries of the due process clause.”          Dring v.

Sullivan, 423 F.Supp.2d 540, 545 (D.Md. 2006) (quoting Joseph M.

                                   4
Coleman & Assocs., Ltd. v. Colonial Metals, 887 F.Supp. 116, 118–

19 n. 2 (D.Md. 1995)); see also Mackey v. Compass Mktg., Inc., 391

Md. 117, 141 n. 6 (2006) (although the “long-arm statute is

coextensive with the limits of personal jurisdiction set by the

due process clause,” it is not “permissible to simply dispense

with analysis under the long-arm statute”).

     Maryland’s long arm statute, Md. Code Ann., Cts. & Jud. Proc.

§ 6-103, provides in part:

          (b) A court may exercise personal jurisdiction
          over a person, who directly or by an agent:

          (1) Transacts any business or performs any
          character of work or service in the State;

          (2) Contracts to supply goods, food, services,
          or manufactured products in the State;

          (3) Causes tortious injury in the State by an
          act or omission in the State;

          (4) Causes tortious injury in the State or
          outside of the State by an act or omission
          outside the State if he regularly does or
          solicits business, engages in any other
          persistent course of conduct in the State or
          derives substantial revenue from goods, food,
          services, or manufactured products used or
          consumed in the State; ...

          (5) Has an interest in, uses, or possesses
          real property in the State

There is a limiting condition in § 6-103 (a): “If jurisdiction

over a person is based solely upon this section, he may be sued




                                5
only on a cause of action arising from any act enumerated in this

section.”

     To satisfy the long-arm prong of the analysis, a plaintiff

must specifically identify a statutory provision that authorizes

jurisdiction, either in his complaint or in opposition to a Rule

12(b)(2) motion. See Ottenheimer Publishers, Inc. v. Playmore,

Inc., 158 F.Supp.2d 649, 652 (D.Md. 2001); Johansson Corp. v.

Bowness Constr. Co., 304 F.Supp.2d 701, 704 n. 1 (D.Md. 2004).      In

his response, Plaintiff argues that “Maryland § 6-103(b)(3)(4) and

(5)” apply.     (ECF No. 13, at 5).     Plaintiff suggests that these

prongs of the long-arm statute apply because “Karen was clearly a

resident of Maryland for 2015[.]”       (Id.).   Plaintiff also argues

that jurisdiction is proper under these prongs as Defendants “were

sued by the federal court in Maryland for selling estate assets,”

(id.), that Ms. Collins worked in Maryland until 2015, and that

she was a resident of Maryland “when the Obstruction occurred.”

(Id. at 3).    Finally, Plaintiff argues that Ms. Collins is subject

to jurisdiction because she “was awarded via her divorce real

property in Maryland.”    (Id. at 5).

     Of these, only the-last mentioned fact could possibly confer

jurisdiction on this court.     Section 6—103(b)(3) is inapplicable

as Plaintiff alleges no “acts or omissions” which occurred in

Maryland.     Section 6—103(b)(4) is equally unhelpful to Plaintiff,

as neither Defendant is even alleged to conduct business of any

                                   6
kind   in   Maryland.     Decisively,       none   of   the   allegations    in

Plaintiff’s complaint relate to actions taken when Ms. Collins was

a   Maryland   resident   –   not    even    the   confusingly-worded       and

questionable “Obstruction” count, which the complaint makes clear

is based on events which occurred in November 2015, several months

after the Defendants had moved from Maryland to Ohio.             (ECF No. 1,

at 10-11).

       Only the fifth prong of the long arm statute is potentially

applicable, based on Ms. Collins’ alleged ownership interest in

real property in Maryland.          Plaintiff’s claims, however, do not

“arise from” that ownership interest.          See § 6-103 (a).     As to Mr.

Collins, there are no plausible grounds for personal jurisdiction

alleged in Plaintiff’s complaint or reply.              Based on the above,

Plaintiff cannot establish that personal jurisdiction exists over

either Defendant.

       The only remaining question is whether the court should

dismiss this action or transfer it under 28 U.S.C. § 1406.            Courts

“generally favor transfer over dismissal, unless there is evidence

that a case was brought in an improper venue in bad faith or to

harass defendants.” Zalatel v. Prisma Labs, Inc., 226 F. Supp. 3d

599, 613–14 (E.D. Va. 2016); see also Belfiore v. Summit Fed.

Credit Union, 452 F. Supp. 2d 629 (D. Md. 2006) (“transfer is

generally the favored route where the Court has a choice between

transfer and dismissal”).     The United States Court of Appeals for

                                      7
the   Fourth     Circuit     “has        adopted    a     reading    of     [§]    1406(a)

authorizing      transfer        ‘for     any    reason     which     constitutes         an

impediment to a decision on the merits in the transferor district

but      would     not      be      an     impediment        in      the         transferee

district.’”       Estate     of    Bank     v.    Swiss    Valley    Farms        Co.,   286

F.Supp.2d 514, 522 (D. Md. 2003) (quoting Porter v. Groat, 840

F.2d 255, 258 (4th Cir. 1988)).                 Lack of personal jurisdiction is

one such “impediment,” and whether to dismiss or transfer an action

under § 1406(a) rests            within    the     discretion       of     the    district

court.    Id.      The test for whether transfer is appropriate under

§ 1406(a) hinges on whether such transfer is “in the interest of

justice[.]” “Consideration of the interests of justice is intended

to encompass all those factors bearing on transfer that are

unrelated to convenience of witnesses and parties.” Cross v. Fleet

Reserve Ass'n Pension Plan, 383 F.Supp.2d 852, 857 (D.Md. 2005)

(citation and internal quotation marks omitted).

      As the parties now agree that Ohio is the proper forum, and

as the facts overwhelmingly establish that that is in fact the

case, the case shall be transferred to the United States District

Court    for     the     Southern       District     of    Ohio     for    all      further

proceedings.      A separate order will follow.


                                                             /s/
                                                   DEBORAH K. CHASANOW
                                                   United States District Judge


                                             8
